Name: Commission Regulation (EC) No 2479/1999 of 24 November 1999 fixing the export refunds on olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 25. 11. 1999L 302/18 COMMISSION REGULATION (EC) No 2479/1999 of 24 November 1999 fixing the export refunds on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organ- ization of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 3 (3) thereof, (1) Whereas Article 3 of Regulation No 136/66/EEC provides that, where prices within the Community are higher than world market prices, the difference between these prices may be covered by a refund when olive oil is exported to third countries; (2) Whereas the detailed rules for fixing and granting export refunds on olive oil are contained in Commission Regu- lation (EEC) No 616/72 (3), as last amended by Regula- tion (EEC) No 2962/77 (4); (3) Whereas Article 3 (3) of Regulation No 136/66/EEC provides that the refund must be the same for the whole Community; (4) Whereas, in accordance with Article 3 (4) of Regulation No 136/66/EEC, the refund for olive oil must be fixed in the light of the existing situation and outlook in relation to olive oil prices and availability on the Community market and olive oil prices on the world market; whereas, however, where the world market situation is such that the most favourable olive oil prices cannot be determined, account may be taken of the price of the main competing vegetable oils on the world market and the difference recorded between that price and the price of olive oil during a representative period; whereas the amount of the refund may not exceed the difference between the price of olive oil in the Community and that on the world market, adjusted, where appropriate, to take account of export costs for the products on the world market; (5) Whereas, in accordance with Article 3 (3) third indent, point (b) of Regulation No 136/66/EEC, it may be decided that the refund shall be fixed by tender; whereas the tendering procedure should cover the amount of the refund and may be limited to certain countries of desti- nation, quantities, qualities and presentations; (6) Whereas the second indent of Article 3 (3) of Regulation No 136/66/EEC provides that the refund on olive oil may be varied according to destination where the world market situation or the specific requirements of certain markets make this necessary; (7) Whereas the refund must be fixed at least once every month; whereas it may, if necessary, be altered in the intervening period; (8) Whereas it follows from applying these detailed rules to the present situation on the market in olive oil and in particular to olive oil prices within the Community and on the markets of third countries that the refund should be as set out in the Annex hereto; (9) Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 (2) (c) of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 25 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 210, 28.7.1998, p. 32. (3) OJ L 78, 31.3.1972, p. 1. (4) OJ L 348, 30.12.1977, p. 53. EN Official Journal of the European Communities25. 11. 1999 L 302/19 ANNEX to the Commission Regulation of 24 November 1999 fixing the export refunds on olive oil (EUR/100 kg) Product code Amount of refund (1) 1509 10 90 9100 0,00 1509 10 90 9900 0,00 1509 90 00 9100 0,00 1509 90 00 9900 0,00 1510 00 90 9100 0,00 1510 00 90 9900 0,00 (1) For destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87 (OJ L 351, 14.12.1987, p. 1), as well as for exports to third countries. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.